397 F.2d 415
68-2 USTC  P 9477
Frank E. POULTER and Thelma Poulter, Charles J. Rooney andDolores J. Rooney, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12187.
United States Court of Appeals Fourth Circuit.
Submitted June 19, 1968.Decided June 20, 1968.

John R. Foley, Washington, D.C., on brief for petitioners.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, and Stanley L. Ruby, Attys., Dept. of Justice, on brief for respondent.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit judges.
PER CURIAM:


1
The contentions raised by the taxpayers in their brief on appeal were fully considered by the Tax Court1 which found no merit in any of them.  It is apparent that the taxpayers are laboring under a misconception as to the burden of proof.  The appeal is wholly without merit, and oral argument would be fruitless.


2
The decision of the Tax Court is affirmed.


3
Affirmed.



1
 Poulter v. Commissioner, T.C. Memo. 1967-220